DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2020 and 03/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 3, “for the events of all the magnitude” should read “for the events of every magnitude”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an information acquiring unit, a recording device, an event information receiving unit, a tag providing unit, and an overwriting setting unit in claim 1, and an upper limit number setting unit in claims 3 and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed information acquiring unit and the claimed recording device in paragraphs 38 and 49 of the specification respectively as “the external environment recognizing device 12 includes plural radars 43, plural lidars 44, and an image capturing device 45 (an example of a vehicle information acquiring unit)” and “The recording device 21 consists of an electronic control unit (ECU) including a CPU, a ROM, a RAM”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The steps in claim 1 are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of acquiring information about a vehicle event and tagging events based on the magnitude of the event.  This is equivalent to a person observing a collision and remembering the collision as an important occurrence.  Notably, the claim does not positively recite any limitations regarding actual determination of the event magnitude or the use of the tags in controlling the vehicle in a specific manner.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment, e.g. vehicle event recognition. Rather, the claim merely recites the use of a general purpose computer to perform the method.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “providing protection tags to the files in which the vehicle information acquired at occurrence of the events is recorded”, there are no limitations in the body of the claim that recite controlling the vehicle to respond to the protection tagging. The vehicle control system in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) categorizes the collected data and does not perform any further functions.  While the data is collected and tagged, it is not transformed by any steps of the method, or used to implement a specific control of the vehicle.
Also, while the claimed method may provide a simplified framework for managing the data stored in a memory, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
As noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the step of receiving event information and providing protection tags are performed by a “recording device”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving and tagging or categorizing data is fundamental, i.e., activities performed by servers, such as the recording device.



CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Dependent Claims
The dependent claims 2-7 and 9-10 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite:  the mental process of collecting data from detection units and tagging the data based on the detected event. Each of the further limitations expound upon the abstract idea and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-7 and 9-10 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication No. 20180218758; hereinafter Maeda) and further in view of Teruuchi (U.S. Publication No. 2020/0252577; hereinafter Teruuchi).
Regarding claim 1, Maeda teaches a vehicle control system, comprising: a vehicle information acquiring unit configured to acquire vehicle information (Maeda: Par. 28; i.e., the drive recorder 2 acquires an image of surroundings of the vehicle 1 that is captured by a camera 3 that is mounted on the vehicle 1);
and a recording device configured to record the vehicle information in files for each time range in which the vehicle information is acquired (Maeda: Par. 45; i.e., the CPU 20 determines whether or not the data is recorded in the file for a predetermined time period (a step S2)… the time period to record the data in each file is set short so that driving information can be divided and stored in a large number of files; the information is recorded in files for each time period),
wherein the recording device includes: an event information receiving unit configured to receive information about prescribed events that have occurred with regard to a vehicle (Maeda: Par. 28; i.e., when an event such as a sudden braking, an impact or the like is detected, the drive recorder 2 may adopt an event recording method that allows the image captured by the camera 3 and the information related to the driving condition other than an image including contents of the event to be recorded in the recording medium);
and a tag providing unit configured to provide protection tags to the files in which the vehicle information acquired at occurrence of the events is recorded (Maeda: Par. 77; i.e., the CPU 20 does not overwrite a file in which a priority storage mode is recorded, and overwrites a file in which the priority storage mode is not recorded; the files are tagged with a priority level which protects them from overwriting).
Maeda does not explicitly teach the protection tags being of different types according to magnitude of the events.
However, in the same field of endeavor, Teruuchi teaches the protection tags being of different types according to magnitude of the events (Teruuchi: Par. 86; i.e., a determination of whether the detected event is a first level event or a second level event is made based on magnitude of acceleration detected by the event detection unit 127).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Maeda to have further incorporated the protection tags being of different types according to magnitude of the events, as taught by Teruuchi. Doing so would allow the system to prevent certain important data from being overwritten (Teruuchi: Par. 53; i.e., a write-protected flag F is provided to a header, payload, or the like of the photographed data D-1 so that the photographed data D-1 will not be overwritten).
Maeda further teaches an overwriting setting unit configured to prohibit overwriting of the files provided with the protection tags of a same type in a case where the number of the files provided with the protection tags of the same type is within a prescribed upper limit number (Maeda: Par. 50; i.e. In a case where the CPU 20 determines that the number of the files generated in the memory card 6 has not reached the upper limit (No in the step S5), the CPU 20 generates the new file to record the data (a step S7); if the upper limit has not been reached, overwriting is prohibited),
and to permit the overwriting of the files provided with the protection tags of the same type in a case where the number of the files provided with the protection tags of the same type exceeds the upper limit number (Maeda: Par. 49; i.e., in a case where the CPU 20 determines that the number of the files generated in the memory card 6 has reached the upper limit (Yes in the step S5), the CPU 20 selects the file in which the oldest record of data was made as the file to be overwritten with the next data; Par. 81; i.e., a situation that the data related to the priority storage mode is included in all files may occur. In this case, the file in which the oldest record of data was made may be overwritten).
Regarding claim 2, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein the overwriting setting unit is configured to permit overwriting of an oldest file of the files provided with the protection tags of the same type in the case where the number of the files provided with the protection tags of the same type exceeds the upper limit number (Maeda: Par. 49; i.e., in a case where the CPU 20 determines that the number of the files generated in the memory card 6 has reached the upper limit (Yes in the step S5), the CPU 20 selects the file in which the oldest record of data was made as the file to be overwritten with the next data).
Regarding claim 3, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein the recording device further includes an upper limit number setting unit configured to set the upper limit number according to the magnitude of the events for the events of all the magnitude (Maeda: Par. 48; i.e., a capacity of the memory card 6 is assumed to be 8 gigabytes. A capacity of each moving image file to store the image data and the audio data is assumed to be, for example, 50 megabytes. Therefore, the number of the files that can be generated in the memory card 6 is approximately 150).
Regarding claim 4, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein the recording device further includes an upper limit number setting unit configured to set the upper limit number according to the magnitude of the events for the events other than the events of highest magnitude (Maeda: Par. 100; i.e., in a case where the CPU 20 determines that the specified file is registered on the overwriting-prohibiting list, the CPU 20 specifies the file in which the second oldest record of data after the specified file in the step S33 was made (a step S35). Then, the CPU 20 returns to the step S34 and re-determines whether or not the specified file is registered on the overwriting-prohibiting list. This determination is repeated until the file that is not registered on the overwriting-prohibiting list is specified; as displayed in Fig. 13, the system checks for the next oldest file that is not on the overwriting-prohibited list, and therefore, the upper limit number for the files with events other than the events of the highest magnitude is the total upper limit minus the number of files on the overwriting-prohibiting list),
and the overwriting setting unit is configured to always prohibit overwriting of the files provided with the protection tags corresponding to the events of the highest magnitude (Maeda: Par. 89; i.e., even if the capacity of the memory card 6 has become full, the CPU 20 does not overwrite the file that is excluded from the files to be overwritten).
Regarding claim 5, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein in a case where the vehicle information acquired at occurrence of plural events is recorded in one file, the tag providing unit is configured to provide the protection tag to the one file according to magnitude of one event included in the plural events, the magnitude of the one event being the highest of the magnitude of the plural events (Maeda: Par. 45; i.e., a time period during which the data is recorded in one file is specified to be 5 minutes as one example; Par. 77; i.e., the CPU 20 does not overwrite a file in which a priority storage mode is recorded; multiple events can occur during a 5 minute period and therefore it would have been obvious to one having ordinary skill in the art to provide the priority protection tag to prevent overwriting based on the highest magnitude event that occurred during the time period).
Regarding claim 6, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein the tag providing unit is configured to provide the protection tags to the files immediately before and after each file in which the vehicle information acquired at occurrence of each event is recorded (Maeda: Par. 86; i.e., in a case where a capacity of a memory card 6 has become full, the CPU 20 excludes a recording area including information recorded before and after switching between driving modes from the recording areas to be overwritten; the CPU protects the files immediately before and after the events from being overwritten).
Regarding claim 8, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches the vehicle control system further comprising a control device configured to execute automatic driving control of the vehicle (Maeda: Par. 27; i.e., the autonomous driving mode is a driving mode in which at least any one of a driving operation, a braking operation and a steering operation is automatically performed).
Regarding claim 9, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein the vehicle information acquiring unit includes an image capturing device configured to capture a surrounding image of the vehicle (Maeda: Par. 28; i.e., the drive recorder 2 acquires an image of surroundings of the vehicle 1 that is captured by a camera 3 that is mounted on the vehicle 1),
and the image capturing device includes plural cameras configured to capture images of a front side and a rear side of the vehicle, respectively (Maeda: Par. 31; i.e., a front camera that captures images of an area in front of the vehicle 1 and a back camera that captures images of an area behind the vehicle 1 may be included).
Teruuchi further teaches the image capturing device includes plural cameras configured to capture images of a front side, a rear side, a left side, and a right side of the vehicle, respectively (Teruuchi: Par. 24; i.e., the camera 210 may be a plurality of cameras in any combination that each photographs, for example, the front, rear, side, and inside of the vehicle).
Regarding claim 10, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1. Maeda further teaches wherein the tag providing unit is configured to provide non-protection tags to the files in which the vehicle information acquired at occurrence of the events is not recorded (Maeda: Par. 77; i.e., the CPU 20 does not overwrite a file in which a priority storage mode is recorded, and overwrites a file in which the priority storage mode is not recorded; if the priority tag is not provided, the file is not protected from overwriting).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Teruuchi and further in view of Koji (JP Publication No. 2012146136; hereinafter Koji).
Regarding claim 7, Maeda in view of Teruuchi teaches the vehicle control system according to claim 1, but Maeda does not explicitly teach wherein the tag providing unit is configured to set a reference time based on a time required for an emergency stop of the vehicle.
However, in the same field of endeavor, Koji teaches wherein the tag providing unit is configured to set a reference time based on a time required for an emergency stop of the vehicle (Koji: Par. 54; i.e., step S35 varies the retroactive recording period according to the trigger condition J2 determined to be satisfied in step S12… if it is "sudden braking", the retroactive recording period is set to 20 seconds; the retroactive recording period is set to record 20 seconds before the occurrence of the event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Maeda to have further incorporated wherein the tag providing unit is configured to set a reference time based on a time required for an emergency stop of the vehicle, as taught by Koji. Doing so would allow the system to record important data leading up to the detected event (Koji: Par. 14; i.e., the information recording means stores the vehicle information in the information recording area retroactively from the time when the trigger condition is satisfied).
Maeda further teaches the tag providing unit is configured to provide the protection tag to each file in which the vehicle information acquired at a time earlier than occurrence of each event by the reference time is recorded (Maeda: Par. 86; i.e., in a case where a capacity of a memory card 6 has become full, the CPU 20 excludes a recording area including information recorded before and after switching between driving modes from the recording areas to be overwritten; the CPU protects the recorded period of time immediately before the event from being overwritten).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of acquiring and tagging vehicle event data includes Yamada et al. (U.S. Publication No. 2020/0176029), Wright (U.S. Publication No. 2013/0302758), Nagai (U.S. Publication No. 2009/0024274), and Ono (U.S. Patent No. 10223384).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661